Exhibit 10.1
SUPERVALU
EXECUTIVE DEFERRED COMPENSATION PLAN
(2008 Statement)
Adopted December 3, 2008
But Effective January 1, 2008





--------------------------------------------------------------------------------



 



SUPERVALU
EXECUTIVE DEFERRED COMPENSATION PLAN
(2008 Statement)
TABLE OF CONTENTS

              Page  
SECTION 1. INTRODUCTION AND DEFINITIONS
    1  
 
       
1.1. Successor Plan Created
       
1.1.1. Antecedents
       
1.1.2. New Plan Created
       
1.2. Unfunded Obligation
       
1.3. Definitions
       
1.3.1. Accounts
       
(a) Deferral Account
       
(b) DB Restoration Account
       
1.3.2. Affiliate
       
1.3.3. Base Compensation
       
1.3.4. Beneficiary
       
1.3.5. Board of Directors
       
1.3.6. Chief Executive Officer
       
1.3.7. Code
       
1.3.8. Compensation Committee
       
1.3.9. Employers
       
1.3.10. Enrollment Window
       
1.3.11. ERISA
       
1.3.12. Fiscal Year
       
1.3.13. Incentive Compensation
       
1.3.14. Interest Crediting Rate
       
1.3.15. Participant
       
1.3.16. Plan
       
1.3.17. Plan Administrator
       
1.3.18. Plan Statement
       
1.3.19. Plan Year
       
1.3.20. Principal Sponsor
       
1.3.21. Qualified DB Plans
       
1.3.22. Qualified DC Plans
       
 
       
1.3.23. Separation from Service
       

-i-



--------------------------------------------------------------------------------



 



              Page  
1.3.24. Unforeseeable Emergency
       
1.4. Transition Rules
       
 
       
SECTION 2. PARTICIPATION
    7  
 
       
2.1. Participation
       
2.1.1. Automatic Eligibility
       
2.1.2. Eligibility by Affirmative Selection
       
2.2. Specific Exclusion
       
2.3. Authority to Make Determinations
       
 
       
SECTION 3. PARTICIPANT ELECTIONS
    9  
 
       
3.1. Class Year Elections
       
3.1.1. Class Year Deferral Elections
       
3.1.2. Class Year Payment Elections
       
3.1.3. General Conditions
       
3.2. Revocation Upon Unforeseeable Emergency
       
3.3. Subsequent Changes in Payment Elections
       
 
       
SECTION 4. CREDITS TO ACCOUNTS
    11  
 
       
4.1. Crediting to Accounts
       
4.1.1. Base Deferral Credit
       
4.1.2. Incentive Deferral Credit
       
4.1.3. DB Restoration Credit
       
4.1.4. DC Discretionary Credit
       
4.1.5. Interest Crediting
       
4.2. Other Adjustments
       
4.2.1. Taxes
       
4.2.2. Payments
       
4.3. Multiple Sub-Accounts Authorized
       
 
       
SECTION 5. VESTING
    14  
 
       
SECTION 6. PAYMENTS
    15  
 
       
6.1. DB Restoration Accounts
       
6.2. Other Accounts
       
6.2.1. Form of Payment
       
6.2.2. Time of Payment
       
6.2.3. Default
       
6.2.4. Payment Upon Death
       
6.2.5. Installment Amounts
       
6.3. Generally Applicable Rules
       
6.3.1. Processing
       

-ii-



--------------------------------------------------------------------------------



 



              Page  
6.3.2. Code §162(m) Delay
       
6.3.3. Six-Month Delay
       
6.3.4. No Spousal Rights
       
6.3.5. Facility of Payment
       
6.3.6. Payments in Cash
       
6.3.7. No Other Payment Events
       
6.4. Special Rules
       
6.4.1. Unforeseeable Emergency
       
6.4.2. Lump Sum Payment to Pay Taxes
       
6.5. Designation of Beneficiaries
       
6.5.1. Right to Designate
       
6.5.2. Failure of Designation
       
6.5.3. Disclaimers by Beneficiaries
       
6.5.4. Definitions
       
6.5.5. Special Rules
       
 
       
SECTION 7. FUNDING OF PLAN
    23  
 
       
7.1. Hedging Investments
       
7.2. Corporate Obligation
       
 
       
SECTION 8. AMENDMENT AND TERMINATION
    24  
 
       
8.1. Amendment and Termination
       
8.1.1. Before a Change in Control
       
8.1.2. After a Change in Control
       
8.1.3. Authority to Amend and to Terminate
       
8.2. No Oral Amendments
       
8.3. Plan Binding on Successors
       
 
       
SECTION 9. DETERMINATIONS — RULES AND REGULATIONS
    26  
 
       
9.1. Determinations
       
9.2. Rules and Regulations
       
9.3. Method of Executing Instruments
       
9.4. Claims Procedure
       
9.4.1. Initial Claim
       
9.4.2. Notice of Initial Adverse Determinations
       
9.4.3. Request for Review
       
9.4.4. Claim on Review
       
9.4.5. Notice of Adverse Determination for Claim on Review
       
 
       
9.5. Rules and Regulations
       
9.5.1. Adoption of Rules
       
9.5.2. Special Rules
       

-iii-



--------------------------------------------------------------------------------



 



              Page  
9.5.3. Limitations and Exhaustion
       
 
       
SECTION 10. PLAN ADMINISTRATION
    32  
 
       
10.1. The Principal Sponsor
       
10.1.1. Officers
       
10.1.2. Chief Executive Officer
       
10.2. Conflict of Interest
       
10.3. Service of Process
       
 
       
SECTION 11. CONSTRUCTION
    33  
 
       
11.1. ERISA Status
       
11.2. IRC Status
       
11.3. Effect on Other Plans
       
11.4. Disqualification
       
11.5. Rules of Document Construction
       
11.6. References to Laws
       
11.7. Receipt of Documents
       
11.8. Effect on Employment Status
       
11.9. Choice of Law
       
11.10. ERISA Administrator
       
11.11. Delegation
       
11.12. Tax Withholding
       
11.13. Expenses
       
11.14. Service of Process
       
11.15. Spendthrift Provision
       
11.16. Certifications
       
11.17. Errors in Computations
       

-iv-



--------------------------------------------------------------------------------



 



SUPERVALU
EXECUTIVE DEFERRED COMPENSATION PLAN
(2008 Statement)
SECTION 1
INTRODUCTION AND DEFINITIONS
1.1. Successor Plan Created.
     1.1.1. Antecedents. Effective October 1, 1985, SUPERVALU INC., a Delaware
corporation (hereinafter sometimes referred to as the “Principal Sponsor”)
created the “SUPER VALU STORES, INC. EXECUTIVE DEFERRED COMPENSATION PLAN”
(sometimes called “WealthOp” or “WealthOp I”) as a nonqualified, unfunded,
elective deferred compensation plan for the purpose of allowing eligible
employees of the Principal Sponsor to defer the receipt of a portion of the
remuneration which would otherwise have been paid to them until the time or
times specified under the rules of that plan. WealthOp I was not terminated but
further deferrals under WealthOp I were discontinued when, on February 8, 1989
but effective as of June 1, 1989, the Principal Sponsor adopted the “SUPER VALU
STORES, INC. EXECUTIVE DEFERRED COMPENSATION PLAN II” (sometimes called
“WealthOp II”). The Principal Sponsor has, from time to time, amended WealthOp
II in various respects.
     1.1.2. New Plan Created. This Plan is not an amendment of WealthOp I or
WealthOp II. It is, rather, a new nonqualified, unfunded, deferred compensation
plan created for the purpose of allowing eligible employees of the Principal
Sponsor to defer the receipt of compensation with respect to services performed
during Plan Years beginning on and after the January 1, 2008.

  (a)   Accrual Cessation. Incident to the adoption of this Plan, all further
deferrals under WealthOp II will be discontinued as provided in amendments of
WealthOp II.     (b)   Non-Grandfathered Amounts. All amounts that were deferred
under WealthOp II with respect to periods after December 31, 2004, that have not
been previously paid shall be transferred from WealthOp II to this Plan to be
held and paid in accordance with the terms of this Plan and in conformity with
section 409A of the Code.     (c)   Grandfathered Amounts. It is the Principal
Sponsor’s express intention that, after such transfer, all amounts deferred and
still held under WealthOp I and WealthOp II are “grandfathered” and, therefore,
not subject to the requirements of section 409A of the Code. It is expressly
intended that neither WealthOp I nor WealthOp II will hold any amounts that are
subject to section 409A of the Code.





--------------------------------------------------------------------------------



 



1.2. Unfunded Obligation. The obligation of an Employer to make payments under
this Plan constitutes only the unsecured (but legally enforceable) promise of
the Employer to make such payments. No Participant shall have any lien, prior
claim or other security interest in any property of the Employers. Neither the
Principal Sponsor nor the Employers shall have an obligation to establish or
maintain any fund, trust or account (other than a bookkeeping account or
reserve) for the purpose of funding or paying the benefits promised under this
Plan. If such a fund, trust or account is established, the property therein
shall remain the sole and exclusive property of the Employers and shall, at a
minimum, be subject to the claims of creditors of the Employers in the event of
the Principal Sponsor’s bankruptcy or insolvency. The Employer shall be
obligated to pay the benefits of this Plan out of its general assets.
1.3. Definitions. When the following terms are used herein with initial capital
letters, they shall have the following meanings:
     1.3.1. Accounts — the separate bookkeeping accounts representing the
separate unfunded and unsecured general obligation of the Principal Sponsor
established with respect to each Participant and to which are credited the
amounts specified in Section 4, which shall vest or be forfeited as provided in
Section 5 and from which payments will be made pursuant to Section 6. The
following Accounts will be maintained (in U.S. dollars) under this Plan for each
Participant.

  (a)   Deferral Account — the Account maintained for each Participant to which
are credited

  (i)   the deferrals, if any, of Base Compensation made at the election of each
Participant pursuant to Section 4.1.1 or pursuant to comparable provisions of
prior plan documents, and     (ii)   the deferrals, if any, of Incentive
Compensation made at the election of each Participant pursuant to Section 4.1.2
or pursuant to comparable provisions of prior plan documents,     (iii)   the
discretionary awards, if any, made by and at the election of an Employer
pursuant to Section 4.1.4 or pursuant to comparable provisions of prior plan
documents.

  (b)   DB Restoration Account — the Account maintained for each Participant (in
U.S. dollars) to which are credited the awards made by and at the election of an
Employer for the purpose of restoring certain Qualified DB Plan benefits not
accrued as a consequence of deferrals under this Plan or WealthOp II pursuant to
Section 4.1.3 or pursuant to comparable provisions of prior plan documents.

-2-



--------------------------------------------------------------------------------



 



     1.3.2. Affiliate — a business entity which is affiliated in ownership with
the Principal Sponsor that is treated as a single employer under the rules of
Section 414(b) and (c) of the Code (applying an eighty percent common ownership
standard).
     1.3.3. Base Compensation — the cash base salary and other cash remuneration
(excluding Incentive Compensation) paid to the Participant by the Employers
attributable to a Plan Year. Base Compensation shall be attributed to the Plan
Year in which the services are performed and not the Plan Year in which payment
is made, except that Base Compensation paid after the end of a Plan Year that is
attributable to services during the final payroll period in that Plan Year shall
be treated as Base Compensation attributable to the subsequent Plan Year (i.e.,
the Plan Year in which the payment is made) if it is paid pursuant to the timing
arrangement under which the Employers normally compensated employees for
services performed during a payroll period.
     1.3.4. Beneficiary — a person designated by a Participant (or automatically
by operation of the Plan Statement) to receive all or a part of the
Participant’s Accounts in the event of the Participant’s death prior to full
payment thereof. A person so designated is not a Beneficiary until the death of
the Participant.
     1.3.5. Board of Directors — the board of directors of the Principal
Sponsor.
     1.3.6. Chief Executive Officer — the Chief Executive Officer of the
Principal Sponsor or the person who regularly performs the duties normally
associated with such office on behalf of the Principal Sponsor.
     1.3.7. Code — the Internal Revenue Code of 1986, as amended ( including,
when the context requires, all regulations, interpretations and rulings issued
thereunder).
     1.3.8. Compensation Committee — the Executive Personnel and Compensation
Committee of the Board of Directors including any successor to such Compensation
Committee by whatever name known.
     1.3.9. Employers — the Principal Sponsor and each business entity
affiliated with the Principal Sponsor that employs persons who are designated
for participation in this Plan (collectively the “Employers” and separately an
“Employer”).
     1.3.10. Enrollment Window — a period designated from time to time by the
Plan Administrator during which class year deferral elections and class year
payment elections can be received with respect to services performed in the
subsequent Plan Year and services performed in the Fiscal Year that begins
during that subsequent Plan Year.
     1.3.11. ERISA — the Employee Retirement Income Security Act of 1974, as
amended (including, when the context requires, all regulations, interpretations
and rulings issued thereunder).

-3-



--------------------------------------------------------------------------------



 



     1.3.12. Fiscal Year — the fiscal period of fifty-two (52) or fifty-three
(53) consecutive weeks ending on the last Saturday in each February.
     1.3.13. Incentive Compensation — the cash payments, if any, made from time
to time by the Employers to Participants pursuant to the Supervalu Annual Bonus
Plan or such other bonus plans of the company or any subsidiary. At the
discretion of the Plan Sponsor, the Plan may provide for the opportunity to
allow for deferrals of certain long-term incentive awards, which are payable in
cash. This opportunity to offer this deferral type will be assessed and
determined by the Plan Sponsor on a plan year basis.
     1.3.14. Interest Crediting Rate — a rate, determined once for each Plan
Year, equal to the twelve-month rolling average of Moody’s Corporate Average
Bond Index for the twelve-month period ending in the month of September
preceding the first day of the Plan Year as determined by the Plan
Administrator. The Interest Crediting Rate for calendar year 2008 shall be six
and thirty-six one hundredths percent (6.36%). Notwithstanding the foregoing,
through December 31, 2008, the Interest Crediting Rate and the rules for
crediting interest on amounts deferred under WealthOp II during the years 2005,
2006 and 2007 and transferred to this Plan pursuant to Section 1.1.2(b) shall be
the rate in effect under the rules and procedures of WealthOp II.
     1.3.15. Participant — an employee who becomes a Participant in this Plan in
accordance with the provisions of Section 2. An individual who has become a
Participant shall be considered to continue as a Participant in this Plan until
the earlier of: (i) the date the Participant no longer has any Account (that is,
the Participant has received a payment of all of the Participant’s Accounts or
all Accounts have been forfeited as hereinafter provided or both), or (ii) the
date of the Participant’s death.
     1.3.16. Plan — the nonqualified, deferred compensation program maintained
by Principal Sponsor established for the benefit of Participants eligible to
participate therein, as set forth in the Plan Statement. (As used herein, “Plan”
does not refer to the document pursuant to which this Plan is maintained. That
document is referred to herein as the “Plan Statement”). The Plan shall be
referred to as the “SUPERVALU EXECUTIVE DEFERRED COMPENSATION PLAN.”
     1.3.17. Plan Administrator — the Principal Sponsor or, when affirmatively
designated by the Benefit Plans Committee, some other person or committee.
     1.3.18. Plan Statement — this document entitled “SUPERVALU EXECUTIVE
DEFERRED COMPENSATION PLAN (2008 Statement)” as adopted as of January 1, 2008,
as the same may be amended from time to time thereafter.
     1.3.19. Plan Year — the calendar year beginning each January 1 and ending
on the following December 31.

-4-



--------------------------------------------------------------------------------



 



     1.3.20. Principal Sponsor — SUPERVALU INC., a Delaware corporation, or any
successor thereto that succeeds to sponsorship of this Plan either as a matter
of law or by contract.
     1.3.21. Qualified DB Plans — the Supervalu Retirement Plan.
     1.3.22. Qualified DC Plans — the tax qualified defined contribution plans
maintained from time to time by Employers for the benefit of Participants in
this Plan.
     1.3.23. Separation from Service— a severance of an employee’s employment
relationship with the Employers and all Affiliates, if any, for any reason other
than the employee’s death.

  (a)   Facts and Circumstances & 20% Rule. Whether a Separation from Service
has occurred is determined based on whether the facts and circumstances indicate
that the Employer and employee reasonably anticipated that no further services
would be performed after a certain date or that the level of bona fide services
the employee would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed (whether as
an employee or an independent contractor) over the immediately preceding
thirty-six (36) month period (or the full period of services to the Employer and
all Affiliates if the employee has been providing services to the Employer and
all Affiliates less than thirty-six months).     (b)   Transfers. A transfer
from employment with an Employer to employment with an Affiliate of an Employer
shall not constitute a Separation from Service. A decision to not select a
Participant for continued participation for a subsequent Plan Year shall not
constitute a Separation from Service.     (c)   Leaves of Absence. A Separation
from Service shall not be deemed to occur while the employee is on military
leave, sick leave or other bona fide leave of absence if the period does not
exceed six (6) months or, of longer, so long as the employee retains a right to
reemployment with the Employer or an Affiliate under an applicable statute or by
contract. If the period of leave exceeds six (6) months and the employee does
not retain a right to reinstatement under an applicable statute or by contract,
the Separation from Service is deemed to occur on the first date immediately
following the six-month period. For this purpose, a leave is bona fide only if,
and so long as, there is a reasonable expectation that the employee will return
to perform services for the Employer or an Affiliate. Notwithstanding the
foregoing, a twenty-nine (29) month period of

-5-



--------------------------------------------------------------------------------



 



      absence will be substituted for such six (6) month period if the leave is
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of no less than six (6) months and that causes the employee to be unable to
perform the duties of his or her position of employment.

  (d)   Sale of Assets. If as part of a sale or other disposition of assets by
the Employer to a buyer that is not an Affiliate, an employee who was providing
services to the Employer immediately before the transaction and is providing
services to the buyer immediately after the transaction would otherwise
experience a Separation from Service from the Employer as a result of the
transaction, the Employer and the buyer shall have the discretion to specify
that the affected employee has not experienced a Separation from Service if
(i) the transaction results from bona fide, arm’s length negotiations, (ii) all
affected employees are treated consistently, and (iii) such treatment is
specified in writing no later than the closing date of the transaction.

     1.3.24. Unforeseeable Emergency — a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. Unforeseeable Emergency shall be
construed to be consistent with the meaning of that term in section 409A of the
Code and regulations and guidance thereunder.
1.4. Transition Rules. Although this Plan Statement governs amounts deferred
after 2004, it is recognized that this Plan Statement is being adopted in 2007
and that much relevant guidance under section 409A of the Code was not published
until April 2007. It is therefore acknowledged and recognized that as a matter
of practical necessity, many of the good faith and reasonable rules and
practices that were effectively in place after 2004 and before this Plan
Statement is adopted are not precisely those reflected in this Plan Statement
but were an amalgam of rules that existed under WealthOp II and a good faith
interpretations of section 409A of the Code and the limited guidance published
under section 409A of the Code. It is not the intent of the Principal Sponsor in
adopting this Plan Statement that those rules and practices be questioned or
that the Plan Administrator be obligated to retroactively conform them to this
Plan Statement absent some conclusion that doing so is required as a matter of
compliance with section 409A of the Code or other law. The rules in this Plan
Statement are intended to be effective only as of January 1, 2008.

-6-



--------------------------------------------------------------------------------



 



SECTION 2
PARTICIPATION
2.1. Participation.
     2.1.1. Automatic Eligibility. Each person who is the Chief Executive
Officer, a corporate Senior Vice President or a corporate Executive Vice
President of the Principal Sponsor shall automatically be a Participant in this
Plan for such Plan Year.
     2.1.2. Eligibility by Affirmative Selection. Prior to the first day of the
Enrollment Window for a Plan Year, the Principal Sponsor may select others for
participation in this Plan in accordance with the following rules.

  (a)   Each employee of an Employer prospectively selected for participation in
this Plan for a particular Plan Year shall become a Participant in this Plan as
of the first day of a Plan Year that commences after that selection.     (b)  
No employee may be selected for participation unless the Principal Sponsor
affirmatively determines that such employee will be for that Plan Year a member
of a select group of management or highly compensated employees (as that
expression is used in ERISA).     (c)   Employees shall be selected for
participation in this Plan on a Plan Year by Plan Year basis. Selection for one
Plan Year does not entitle the employee to be selected any subsequent Plan Year.
    (d)   If an employee selected for participation in this Plan for one Plan
Year is not selected for a subsequent Plan Year, no further deferrals shall be
made by or for that employee in that subsequent Plan Year or for the Fiscal Year
that begins in that Plan Year but the Account shall not thereby become
distributable.

2.2. Specific Exclusion. Notwithstanding anything apparently to the contrary in
the Plan Statement or in any written communication, summary, resolution or
document or oral communication, no individual shall be a Participant in this
Plan, develop benefits under this Plan or be entitled to receive benefits under
this Plan (either for himself or herself or his or her survivors) unless such
individual is a member of a select group of management or highly compensated
employees (as that expression is used in ERISA). If the Plan Administrator, a
court of competent jurisdiction, any representative of the U.S. Department of
Labor or any other governmental, regulatory or similar body makes any direct or
indirect, formal or informal, determination that an individual is not a member
of a select group of management or highly compensated employees (as that
expression is used in ERISA), then notwithstanding any other rule of this Plan,
the following shall apply to that individual.

-7-



--------------------------------------------------------------------------------



 



  (a)   No Class Year Deferral Elections. Such individual shall not be permitted
to make a class year deferral election for any Plan Year commencing after that
determination (including any Fiscal Year that commences during that Plan Year).
Any prior class year deferral election shall be cancelled for all Plan Years and
Fiscal Years commencing after that determination.     (b)   No Class Year
Payment Elections. Such individual shall not be permitted to make or to change
any class year payment election after the date of that determination.     (c)  
Cessation of Employer Credits. No credit other than an interest credit shall be
made to that individual’s Deferral Account or DB Restoration Account after the
date of that determination.

2.3. Authority to Make Determinations. Unless affirmatively delegated to another
by the Chief Executive Officer pursuant to Section 10, the principal human
resources officer of the Principal Sponsor shall act for the Principal Sponsor
with respect to all matters in this Section 2.

-8-



--------------------------------------------------------------------------------



 



SECTION 3
PARTICIPANT ELECTIONS
3.1. Class Year Elections. Subject to the provisions for subsequent changes in
class year payment elections, a Participant shall make a class year deferral
election or a class year payment election or both with respect to each Plan Year
as follows.
     3.1.1. Class Year Deferral Elections. Each person who is or may become a
Participant for a Plan Year may make a class year deferral election during the
Enrollment Window preceding that Plan Year.

  (a)   Base Deferral Election. The Participant may elect to defer the receipt
of not less than five percent (5%) nor more than eighty percent (80%) (or such
lesser percentage as the Plan Administrator may from time to time establish) of
the Participant’s Base Compensation that is attributable to services performed
during that Plan Year. All amounts deferred shall be credited as provided in
Section 4.1.1.     (b)   Incentive Deferral Election. The Participant may elect
to defer the receipt of not less than five percent (5%) nor more than one
hundred percent (100%) (or such lesser percentage as the Plan Administrator may
from time to time establish) of the Participant’s Incentive Compensation
attributable to services performed during the Fiscal Year that commences during
that Plan Year and to be credited as provided in Section 4.1.2.     (c)  
Default. If for any reason (including reasons beyond the control of the
Participant) a Participant does not clearly and timely make a class year
deferral election to defer Base Compensation or Incentive Compensation, the
Participant shall be deemed to have elected not to defer any Base Compensation
or any Incentive Compensation.

     3.1.2. Class Year Payment Elections. Each person who is or may become a
Participant for a Plan Year may make a class year payment election during the
Enrollment Window for that Plan Year to be effective with respect to amounts
attributable to that Plan Year and the Fiscal Year that commences within that
Plan Year. Each class year payment election shall designate the time and a form
for the payment on a basis that is consistent with Section 6.2.
     3.1.3. General Conditions. A class year deferral election and a class year
payment election shall be effective only if actually received by the Plan
Administrator during the Enrollment Window and may be modified at any time and
any number of times during the Enrollment Window. Except as expressly provided
below, the last such class year deferral election and class year payment
election actually received during the Enrollment Window shall be irrevocable as
of the end of the Enrollment Window. The class year deferral election and

-9-



--------------------------------------------------------------------------------



 



class year payment election shall contain such information as the Plan
Administrator may require. The class year deferral election and class year
payment election, if any, shall be made in writing upon forms furnished by the
Plan Administrator and shall conform to such other procedural and substantive
rules consistent with the foregoing as the Plan Administrator shall establish.
Class Year deferral elections and class year payment elections may be made
electronically if and to the extent the Plan Administrator determines from time
to time.
3.2. Revocation Upon Unforeseeable Emergency. If a Participant receives an
Unforeseeable Emergency payment under this Plan, the Participant’s class year
deferral election, if any, in effect at the time of such payment shall be
cancelled so that further deferrals after the date of that payment shall not be
made of Base Compensation attributable to the Plan Year in which such payment is
made or of Incentive Compensation attributable to the Fiscal Year that commences
during the Plan Year in which such payment is made.
3.3. Subsequent Changes in Payment Elections. Notwithstanding the foregoing,
after the close of the Election Window for a Plan Year, a Participant shall be
permitted to change a class year payment election that was affirmatively made or
made by default for that Plan Year if such election change is made in the manner
prescribed by the Plan Administrator and if the following conditions are
satisfied.

  (a)   The change in class year payment election shall not take effect until
the date that is twelve (12) months after the date on which the Plan
Administrator receives the change.     (b)   If the Participant changes the form
of payment, any payment that is made on account of an event described in
Section 6.2.2 (i.e., payment on account of a Separation from Service or payment
at a specified date), shall be delayed until the date that is five (5) years
after the date the payment would otherwise have been made.     (c)   If the
Participant changes a specified date of payment under Section 6.2.2(a) or (c),
the election change (i) must be received by the Plan Administrator at least
twelve (12) months before the date previously specified by the Participant, and
(ii) the new specified date shall be at least five (5) years after the date
previously specified.

-10-



--------------------------------------------------------------------------------



 



SECTION 4
CREDITS TO ACCOUNTS
4.1. Crediting to Accounts.
     4.1.1. Base Deferral Credit. The Plan Administrator shall credit to the
Deferral Account of each Participant the dollars, if any, of Base Compensation
the Participant elected to defer into the Deferral Account pursuant to
Section 3. Such amount shall be credited as nearly as practicable as of the time
or times when the Base Compensation would have been paid to the Participant but
for the election to defer.
     4.1.2. Incentive Deferral Credit. The Plan Administrator shall credit to
the Deferral Account of each Participant the dollars, if any, of Incentive
Compensation the Participant elected to defer into the Deferral Account pursuant
to Section 3. Such amount shall be credited as nearly as practicable as of the
time or times when the Incentive Compensation would have been paid to the
Participant but for the election to defer.
     4.1.3. DB Restoration Credit. In recognition that a Participant’s deferral
of compensation under this Plan (or under WealthOp I or WealthOp II) may reduce
the benefit that the Participant accrues under a Qualified DB Plan. As soon as
may be practicable after a Participant’s Separation from Service, the Plan
Administrator shall determine, in its sole discretion and applying actuarial
methods and assumptions selected by the Plan Administrator in its sole
discretion, the present value of the benefit that the Participant would have
received under the Qualified DB Plans if the Participant had not elected to
defer compensation under this Plan (or under WealthOp I or WealthOp II). That
amount, subject to the nonduplication rules in Section 11.5(d), shall be
credited to the Participant’s DB Restoration Account in dollars as of the date
of the Participant’s Separation from Service.
     4.1.4. DC Discretionary Credit. From time to time, the Plan Administrator
may determine in its sole discretion an additional discretionary credit, if any,
to be made for certain Participants.

  (a)   Permitted Considerations. In determining the amount of any discretionary
credit, the Plan Administrator may take into account, without limiting the
generality of the foregoing, the following factors.

  (i)   The amount of Employer discretionary profit sharing or other Employer
contribution that the Participant would have received under the Qualified DC
plans for that Plan Year if the Participant had not elected to defer any
compensation under this Plan.     (ii)   The amount of Employer discretionary
profit sharing or other Employer contribution that each Participant would have
received

-11-



--------------------------------------------------------------------------------



 



      under the Qualified DC Plans for that Plan Year if the compensation limit
of section 401(a)(17) of the Code had not been in effect for that Plan Year and
the annual addition limitation of section 415(c) of the Code had not been in
effect for that Plan Year.

  (iii)   The amount, if any, of matching or other Employer contribution that is
promised from time to time in enrollment and other materials furnished to
Participants.

  (b)   Prohibited Considerations. Notwithstanding the foregoing, in determining
the amount of any discretionary credit, neither the amount nor timing of a
Participant’s pre-tax or after-tax contributions to any qualified plan shall
directly or indirectly be taken into account in any way that has any effect on
the amount or the time of the discretionary credit under this Plan.     (c)  
Crediting. The discretionary credit shall be made only if the Participant has
not had a Separation from Service as of that last day of the Plan Year. Subject
to the nonduplication rule in Section 11.5(d), the discretionary credit, if any,
to be made for a Participant, , shall be credited to the Participant’s Deferral
Account in dollars as of such date or dates as may be determined by the Plan
Administrator in its sole discretion.

     4.1.5. Interest Crediting. In addition to the foregoing amounts, each
Account shall be credited with interest at the Interest Crediting Rate in
accordance with rules established by the Plan Administrator.
4.2. Other Adjustments.
     4.2.1. Taxes. The amount to be credited to each Account and the value of
each Account shall be reduced by the amount of federal, state and local income
tax and the amount of employment taxes (e.g., FICA) that are withheld or paid
with respect to such credits and Account, if any.
     4.2.2. Payments. Each Participant’s Account shall be reduced (or the
credits to the Account shall be reduced) by any amount paid to or with respect
to the Participant as of the date as of which the payment is made.
4.3. Multiple Sub-Accounts Authorized. To the extent the Plan Administrator
determines that it is necessary or useful to the administration of this Plan,
the Plan Administrator may cause multiple Deferral Accounts and DB Restoration
Accounts to be established for each Participant. To the extent the Plan
Administrator determines that it is necessary or useful to the administration of
Accounts under this Plan, the Plan Administrator shall adopt such other rules

-12-



--------------------------------------------------------------------------------



 



and policies supplemental to and consistent with the express terms of this Plan
Statement as it believes appropriate.

-13-



--------------------------------------------------------------------------------



 



SECTION 5
VESTING
Except as elsewhere specifically provided, the Deferral Account and the DB
Restoration Account of each Participant shall be fully (100%) vested and
nonforfeitable at all times.

-14-



--------------------------------------------------------------------------------



 



SECTION 6
PAYMENTS
6.1. DB Restoration Accounts. A Participant’s DB Restoration Account, if any
(reduced by the amount of any applicable payroll, withholding and other taxes,
if any, withheld therefrom), shall be paid as follows.

  (a)   If the Participant has a Separation from Service before death, it shall
be paid to the Participant in a single lump sum cash payment during the month of
March in the Plan Year following the Plan Year in which the Participant’s
Separation from Service occurs. If the Participant dies before receipt of that
payment, the payment shall be paid to the Participant’s Beneficiary as nearly as
practicable at the same time as it would have been paid to the Participant.    
(b)   If the Participant dies before Separation from Service, it shall be paid
to the Participant’s Beneficiary in a single lump sum cash payment during the
month of March in the Plan Year following the Plan Year in which the Participant
dies. If the Beneficiary dies before receipt of that payment, the payment shall
be paid to the Beneficiary’s estate as nearly as practicable at the same time as
it would have been paid to the Beneficiary.

The Participant shall not be permitted to make any election with respect to the
time or the form of payment of the DB Restoration Account.
6.2. Other Accounts. A Participant’s Deferral Account (reduced by the amount of
any applicable payroll, withholding and other taxes, if any, withheld therefrom)
shall be paid in accordance with the Participant’s class year payment elections
made pursuant to Section 3 or in the absence of an effective class year payment
election, in accordance with the default rule hereinafter specified.
     6.2.1. Form of Payment. In each class year payment election, a Participant
may designate that payment of all amounts attributable to the Plan Year for
which it is made (including the Fiscal Year that commences within that Plan
Year) shall be paid to the Participant, if then living, in one of the following
forms.

  (a)   Lump Sum. Payment may be made in a single lump sum.     (b)  
Installments. Payment may be made in five (5), ten (10) or fifteen (15) annual
installments if the payment is commenced on account of a Separation from
Service. Payment may be made in two (2), three (3), four (4) or five (5) annual
installments if payment is commenced as of a specified date.

-15-



--------------------------------------------------------------------------------



 



     6.2.2. Time of Payment. In each class year payment election, a Participant
may designate that payment shall be made (i.e., lump sum) or commenced (i.e.,
annual installments) to the Participant, if then living, under one of the
following rules.

  (a)   Specified Date. If the Participant’s class year payment election
designates that payment is to be made or commenced on a specified date, payment
shall be made or commenced during the month of March specified by the
Participant in the class year payment election.     (b)   Separation from
Service. If the Participant’s class year payment election designates that
payment is to be made on account of Separation from Service, payment shall be
made or commenced during the month of March in the Plan Year following the Plan
Year in which the Participant’s Separation from Service occurs.

     6.2.3. Default. If for any reason (including reasons beyond the control of
the Participant) the class year payment election is not clearly and timely made
to the contrary, it shall be deemed to have been an election of a single lump
sum payment to be made during the month of March in the Plan Year following the
Plan Year in which the Participant’s Separation from Service occurs.
     6.2.4. Payment Upon Death. If any payment is due under this Plan after the
death of the Participant, it shall be paid to the Participant’s Beneficiary (and
not to the Participant’s estate or any other person) as follows.

  (a)   Continued Installments. If payment had commenced to the deceased
Participant before his or her death in annual installments as specified above
(i.e., the Participant had received at least one installment payment), payment
to the Beneficiary shall be made in a series of annual installments payable over
the remainder of the period.     (b)   Lump Sum. In all other circumstances
payment shall be made to the Beneficiary in a single lump sum payment during the
month of March in the Plan Year following the Plan Year in which the Participant
dies.     (c)   Pending at Death.

  (i)   Participant’s Death. If, at the death of the Participant, any payment to
the Participant was due or otherwise pending but not actually paid, the amount
of such payment shall be included in the amount to be paid to the Beneficiary
(and shall not be paid to the Participant’s estate).     (ii)   Beneficiary’s
Death. If a Beneficiary who is entitled to one or more payments dies before
receiving all payments, the remaining

-16-



--------------------------------------------------------------------------------



 



      payments shall be paid to the Beneficiary’s estate as nearly as
practicable at the same time as they would have been paid to the Beneficiary.

     6.2.5. Installment Amounts. The amount of each annual installment shall be
determined by dividing the amount of the Account as of immediately preceding the
date the installment is to be paid by the number of remaining installment
payments to be made (including the payment being determined). A series of
installment payments shall at all times and for all purposes be treated as an
entitlement to a single payment.
6.3. Generally Applicable Rules. The rules of this Section 6.3 shall be
applicable to all payments from this Plan.
     6.3.1. Processing. The Plan Administrator may require that the Participant
and each Beneficiary complete various forms and furnish documentation to the
Plan Administrator.
     6.3.2. Code §162(m) Delay. Notwithstanding the forgoing, payment will be
delayed when the Principal Sponsor reasonably anticipates that the Principal
Sponsor’s federal income tax deduction with respect to such payment otherwise
would be limited or eliminated by application of section 162(m) of the Code. The
payment shall thereafter be made at the earliest date at which the Principal
Sponsor reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of section 162(m) of the Code.
     6.3.3. Six-Month Delay. Notwithstanding the forgoing, no payment shall be
made to any Participant who is a specified employee on account of a Separation
from Service until at least six (6) months following that Participant’s
Separation from Service. On the first business day following the expiration of
that six (6) month period, all amounts, if any, that would have been paid during
that six (6) months shall be paid to the Participant (adjusted for any interest
accruing during that six-month delay) and thereafter all payments shall be made
as if there had been no such delay.

  (a)   Specified Employee. This Section 6.3.3 shall only apply to a Participant
who is a specified employee (as that term is defined in section 409A of the
Code) if the stock of any of the Principal Sponsor or an Affiliate is publicly
traded on an established securities market or otherwise.     (b)  
Identification Rules. Specified employees shall be identified (x) on a basis
consistent with regulations issued under section 409A, and (y) as required by
regulations issued under section 409A, on a basis consistently applied to all
plans, programs, contracts, etc. maintained by the Employer that are subject to
section 409A. A Participant’s status as a specified employee shall be determined
once each December 31 based on the facts existing during the year ending on that
date. If a Participant is determined to be a specified employee on that date,
the Participant shall be treated as a

-17-



--------------------------------------------------------------------------------



 



      specified employee for the year beginning the following April 1 (and
ending on the next succeeding March 31). The six-month delay shall apply to that
Participant if that Participant’s Separation from Service occurs during that
April 1 to March 31 year.

     6.3.4. No Spousal Rights. No spouse or surviving spouse of a Participant
and no person designated to be a Beneficiary shall have any rights or interest
in the benefits credited under this Plan including, but not limited to, the
right to be the sole Beneficiary or to consent to the designation of
Beneficiaries (or the changing of designated Beneficiaries) by the Participant.
No spouse, former spouse, Beneficiary or other person shall have any right to
participate in any Participant’s designation of a time and form of payment.
     6.3.5. Facility of Payment. In case of the legal disability, including
minority, of an individual entitled to receive any payment under this Plan,
payment shall be made, if the Plan Administrator shall be advised of the
existence of such condition:

  (a)   to the duly appointed guardian, conservator or other legal
representative of such individual, or     (b)   to a person or institution
entrusted with the care or maintenance of the incompetent or disabled
Participant or Beneficiary, provided such person or institution has satisfied
the Plan Administrator that the payment will be used for the best interest and
assist in the care of such individual, and provided further, that no prior claim
for said payment has been made by a duly appointed guardian, conservator or
other legal representative of such individual.

Any payment made in accordance with the foregoing provisions of this Section
shall constitute a complete discharge of any liability or obligation of Plan and
the Principal Sponsor therefore.
     6.3.6. Payments in Cash. All transactions in all Accounts shall be recorded
in U.S. dollars and all payments shall be made in U.S. dollars.
     6.3.7. No Other Payment Events. Payment shall not be made and shall not be
accelerated upon a change of control. Payment shall not be made and shall not be
accelerated by reason of a disability.
6.4. Special Rules.
     6.4.1. Unforeseeable Emergency. A Participant who has not incurred a
Payment Event but who has incurred an Unforeseeable Emergency may request a
payment from such Participant’s Account. In the event that the Plan
Administrator, upon written petition of the Participant, determines in its sole
discretion that the Participant has suffered an Unforeseeable Emergency, the
Plan Administrator shall cause the Principal Sponsor to pay to the Participant
as soon as reasonably practicable following such determination, an amount (not
in excess of the

-18-



--------------------------------------------------------------------------------



 



value of the Participant’s Account) necessary to satisfy the emergency. Payment
shall be taken from the Participant’s Deferral Account (reduced by the amount of
any applicable payroll, withholding and other taxes, if any, withheld therefrom)
and shall be treated as a payment of the most recent credits to such Accounts.
Immediately upon the payment, such Participant’s class year deferral elections
shall be cancelled.
     6.4.2. Lump Sum Payment to Pay Taxes. Notwithstanding anything to the
contrary in this Section 6, a lump sum shall be paid to the Participant in an
amount sufficient (i) to pay any income tax withholding related to the payment
of amounts to pay FICA taxes, and (ii) to pay any income taxes due on amounts
required to be included in the Participant’s income due to failure to comply
with the requirements in section 409A of the Code.
6.5. Designation of Beneficiaries.
     6.5.1. Right to Designate. Each Participant may designate, upon forms to be
furnished by and filed with the Plan Administrator, one or more primary
Beneficiaries or alternative Beneficiaries to receive all or a specified part of
such Participant’s Account in the event of such Participant’s death. The
Participant may change or revoke any such designation from time to time without
notice to or consent from any spouse, Beneficiary or any other person. No such
designation, change or revocation shall be effective unless executed by the
Participant and received by the Plan Administrator during the Participant’s
lifetime. The Plan Administrator may establish rules for the use of electronic
signatures.
     6.5.2. Failure of Designation. If a Participant:

  (a)   fails to designate a Beneficiary,     (b)   designates a Beneficiary and
thereafter revokes such designation without naming another Beneficiary, or    
(c)   designates one or more Beneficiaries and all such Beneficiaries so
designated fail to survive the Participant,

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:
Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.

-19-



--------------------------------------------------------------------------------



 



     6.5.3. Disclaimers by Beneficiaries. A Beneficiary entitled to a payment of
all or a portion of a deceased Participant’s Account may disclaim an interest
therein subject to the following requirements. To be eligible to disclaim, a
Beneficiary must be a natural person, must not have received a payment of all or
any portion of the Account at the time such disclaimer is executed and
delivered, and must have attained at least age twenty-one (21) years as of the
date of the Participant’s death. Any disclaimer must be in writing and must be
executed personally by the Beneficiary before a notary public. A disclaimer
shall state that the Beneficiary’s entire interest in the unpaid Account is
disclaimed or shall specify what portion thereof is disclaimed. To be effective,
an original executed copy of the disclaimer must be both executed and actually
delivered to the Plan Administrator after the date of the Participant’s death
but not later than nine (9) months after the date of the Participant’s death. A
disclaimer shall be irrevocable when delivered to the Plan Administrator. A
disclaimer shall be considered to be delivered to the Plan Administrator only
when actually received by the Plan Administrator. The Plan Administrator shall
be the sole judge of the content, interpretation and validity of a purported
disclaimer. Upon the filing of a valid disclaimer, the Beneficiary shall be
considered not to have survived the Participant as to the interest disclaimed. A
disclaimer by a Beneficiary shall not be considered to be a transfer of an
interest in violation of the provisions of Section 11.16 and shall not be
considered to be an assignment or alienation of benefits in violation of federal
law prohibiting the assignment or alienation of benefits under this Plan. No
other form of attempted disclaimer shall be recognized by the Plan
Administrator.
     6.5.4. Definitions. When used herein and, unless the Participant has
otherwise specified in the Participant’s Beneficiary designation, when used in a
Beneficiary designation, the following definitions and rules shall be applied.

  (a)   “Issue” means all persons who are lineal descendants of the person whose
issue are referred to, subject to the following:

  (i)   a legally adopted child and the adopted child’s lineal descendants
always shall be lineal descendants of each adoptive parent (and of each adoptive
parent’s lineal ancestors);     (ii)   a legally adopted child and the adopted
child’s lineal descendants never shall be lineal descendants of any former
parent whose parental rights were terminated by the adoption (or of that former
parent’s lineal ancestors); except that if, after a child’s parent has died, the
child is legally adopted by a stepparent who is the spouse of the child’s
surviving parent, the child and the child’s lineal descendants shall remain
lineal descendants of the deceased parent (and the deceased parent’s lineal
ancestors);     (iii)   if the person (or a lineal descendant of the person)
whose issue are referred to is the parent of a child (or is treated as such
under applicable law) but never received the child into that parent’s home

-20-



--------------------------------------------------------------------------------



 



      and never openly held out the child as that parent’s child (unless doing
so was precluded solely by death), then neither the child nor the child’s lineal
descendants shall be issue of the person.

  (b)   “Child” means an issue of the first generation;     (c)   “Per stirpes”
means in equal shares among living children of the person whose issue are
referred to and the issue (taken collectively) of each deceased child of such
person, with such issue taking by right of representation of such deceased
child; and     (d)   “Survive” and “surviving” mean living after the death of
the Participant.

     6.5.5. Special Rules. Unless the Participant has otherwise specified in the
Participant’s Beneficiary designation, the following rules shall apply:

  (a)   If there is not sufficient evidence that a Beneficiary was living at the
time of the death of the Participant, it shall be deemed that the Beneficiary
was not living at the time of the death of the Participant.     (b)   The
identification of the Beneficiaries shall become fixed as of the time of the
Participant’s death so that, if a Beneficiary survives the Participant but dies
before the receipt of all payments due such Beneficiary hereunder, such
remaining payments shall be payable to the representative of such Beneficiary’s
estate.     (c)   If the Participant designates as a Beneficiary the person who
is the Participant’s spouse on the date of the designation, either by name or by
relationship, or both, the dissolution, annulment or other legal termination of
the marriage between the Participant and such person shall automatically revoke
such designation. The foregoing shall not prevent the Participant from
designating a former spouse as a Beneficiary on a form that is both executed by
the Participant and received by the Plan Administrator (i) after the date of the
legal termination of the marriage between the Participant and such former spouse
and (ii) during the Participant’s lifetime.     (d)   Any designation of a
nonspouse Beneficiary by name that is accompanied by a description of
relationship to the Participant shall be given effect without regard to whether
the relationship to the Participant exists either then or at the Participant’s
death.     (e)   Any designation of a Beneficiary only by statement of
relationship to the Participant shall be effective only to designate the person
or persons standing in such relationship to the Participant at the Participant’s
death.

-21-



--------------------------------------------------------------------------------



 



  (f)   A Beneficiary designation is permanently void if it either is executed
or is filed by a Participant who, at the time of such execution or filing, is
then a minor under the law of the state of the Participant’s legal residence.  
  (g)   The Plan Administrator shall be the sole judge of the content,
interpretation and validity of a purported Beneficiary designation.

-22-



--------------------------------------------------------------------------------



 



SECTION 7
FUNDING OF PLAN
7.1. Hedging Investments. If the Principal Sponsor elects to finance all or a
portion of the Principal Sponsor’s obligations in connection with this Plan
through the purchase of life insurance or other investments, the Participant
agrees, as a condition of participation in this Plan, to cooperate with the Plan
Administrator in the purchase of such insurance or investment to any extent
reasonably required by the Plan Administrator and relinquishes any claim the
Participant or a Beneficiary might have to the proceeds of any such insurance or
investment or any other rights or interests in such insurance or investment. If
a Participant fails or refuses to cooperate, then notwithstanding any other
provision of this Plan the Plan Administrator shall immediately and irrevocably
terminate and forfeit the Participant’s entitlement to benefits under this Plan.
7.2. Corporate Obligation. Neither the Compensation Committee, the Plan
Administrator nor any of the employees, officers, agents or directors of the
Principal Sponsor or the Employers in any way secure or guarantee the payment of
any benefit or amount which may become due and payable hereunder to or with
respect to any Participant. Each person entitled or claiming to be entitled at
any time to any benefit hereunder shall look solely to the assets of the
Participant’s Employer for such payments as an unsecured general creditor. If,
or to the extent that, Accounts have been paid to or with respect to a present
or former Participant and that payment purports to be the payment of a benefit
hereunder, such former Participant or other person or persons, as the case may
be, shall have no further right or interest in the other assets of an Employer
in connection with this Plan. No person shall be under any liability or
responsibility for failure to effect any of the objectives or purposes of this
Plan by reason of the insolvency of the Principal Sponsor or the Employers.

-23-



--------------------------------------------------------------------------------



 



SECTION 8
AMENDMENT AND TERMINATION
8.1. Amendment and Termination.
     8.1.1. Before a Change of Control. Prior to the occurrence of a Change of
Control, the Principal Sponsor may unilaterally amend the Plan Statement
prospectively, retroactively or both, at any time and for any reason deemed
sufficient by it without notice to any person affected by this Plan and may
likewise terminate this Plan both with regard to persons then receiving benefits
and persons expecting to receive benefits in the future; provided, however,
that:

  (a)   the benefit, if any, payable to or with respect to a Participant who has
had a Separation from Service as of the effective date of such amendment or the
effective date of such termination shall not be, without the written consent of
the Participant, diminished or delayed by such amendment or termination, and    
(b)   the benefit, if any, payable to or with respect to each other Participant
determined as if such Participant had a Separation from Service on the effective
date of such amendment or the effective date of such termination shall not be,
without the written consent of the Participant, diminished or delayed by such
amendment or termination.

     8.1.2. After a Change of Control.

  (a)   Existing Participants. After the occurrence of a Change of Control, the
Principal Sponsor may only amend the Plan Statement or terminate this Plan as
applied to Participants who are Participants on the date of the Change of
Control if:

  (i)   all benefits payable to or with respect to persons who were Participants
as of the Change of Control (including benefits earned before and benefits
earned after the Change of Control) have been paid in full, or     (ii)   eighty
percent (80%) of all the Participants determined as of the date of the Change of
Control give knowing and voluntary written consent to such amendment or
termination.

  (b)   New Participants. After the occurrence of a Change of Control, as
applied to Participants who are not Participants on the date of the Change of
Control, the Principal Sponsor may unilaterally amend the Plan

-24-



--------------------------------------------------------------------------------



 



      Statement prospectively, retroactively or both, at any time and for any
reason deemed sufficient by it without notice to any person affected by this
Plan and may likewise terminate this Plan.

8.2. Authority to Amend and to Terminate. Actions to amend or to terminate may
be taken:

  (a)   in any respect by action of the Board of Directors (or any duly
authorized committee of the Directors), and     (b)   in any respect that
increases or decreases the cost of the Plan by more than Five Million Dollars
($5,000,000) by action of the Executive Plans Committee, and     (c)   in any
respect that increases or decreases the cost of the Plan by Five Million Dollars
($5,000,000) or less by action of the Benefit Plans Committee.

8.3. No Oral Amendments. No modification of the terms of the Plan Statement or
termination of this Plan shall be effective unless it is in writing and signed
by a person authorized to execute such writing. No written or oral
representation concerning the interpretation or effect of the Plan Statement
shall be effective to amend the Plan Statement.
8.4. Plan Binding on Successors. The Principal Sponsor undertakes that it will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise to all or substantially all of the business and
assets of the Principal Sponsor), by agreement, to expressly assume and agree to
perform this Plan in the same manner and to the same extent that the Principal
Sponsor would be required to perform it if no such succession had taken place.

-25-



--------------------------------------------------------------------------------



 



SECTION 9
DETERMINATIONS — RULES AND REGULATIONS
9.1. Determinations. The Plan Administrator shall make such determinations as
may be required from time to time in the administration of this Plan. The Plan
Administrator shall have the discretionary authority and responsibility to
interpret and construe the Plan Statement and to determine all factual and legal
questions under this Plan, including but not limited to the entitlement of
Participants and Beneficiaries, and the amounts of their respective interests.
Each interested party may act and rely upon all information reported to them
hereunder and need not inquire into the accuracy thereof, nor be charged with
any notice to the contrary.
9.2. Rules and Regulations. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator.
9.3. Method of Executing Instruments. Information to be supplied or written
notices to be made or consents to be given by the Principal Sponsor, the Plan
Administrator or any other person pursuant to any provision of the Plan
Statement may be signed in the name of the Principal Sponsor, the Plan
Administrator or any other person by any officer or other person who has been
authorized to make such certification or to give such notices or consents.
9.4. Claims Procedure. Until modified by the Plan Administrator, the claim and
review procedures set forth in this Section shall be the mandatory claim and
review procedures for the resolution of disputes and disposition of claims filed
under the Plan. Any application for a payment shall be considered as a claim for
the purposes of this Section.
     9.4.1. Initial Claim. An individual may, subject to any applicable
deadline, file with the Plan Administrator a written claim for benefits under
the Plan in a form and manner prescribed by the Plan Administrator.

  (a)   If the claim is denied in whole or in part, the Plan Administrator shall
notify the claimant of the adverse benefit determination within ninety (90) days
after receipt of the claim.     (b)   The ninety (90) day period for making the
claim determination may be extended for ninety (90) days if the Plan
Administrator determines that special circumstances require an extension of time
for determination of the claim, provided that the Plan Administrator notifies
the claimant, prior to the expiration of the initial ninety (90) day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

     9.4.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall set forth in a manner calculated to be understood by the
claimant:

-26-



--------------------------------------------------------------------------------



 



  (a)   the specific reasons for the adverse determination;     (b)   references
to the specific provisions of the Plan Statement (or other applicable Plan
document) on which the adverse determination is based;     (c)   a description
of any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary; and     (d)   a
description of the claim and review procedures, including the time limits
applicable to such procedure and a statement of the claimant’s right to bring a
civil action under ERISA section 502(a) following an adverse determination on
review.

     9.4.3. Request for Review. Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the
Plan Administrator a written request for a review of the adverse determination
and may, in connection therewith submit written comments, documents, records and
other information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely.
     9.4.4. Claim on Review. If the claim, upon review, is denied in whole or in
part, the Plan Administrator shall notify the claimant of the adverse benefit
determination within sixty (60) days after receipt of such a request for review.

  (a)   The sixty (60) day period for deciding the claim on review may be
extended for sixty (60) days if the Plan Administrator determines that special
circumstances require an extension of time for determination of the claim,
provided that the Plan Administrator notifies the claimant, prior to the
expiration of the initial sixty (60) day period, of the special circumstances
requiring an extension and the date by which a claim determination is expected
to be made.     (b)   In the event that the time period is extended due to a
claimant’s failure to submit information necessary to decide a claim on review,
the claimant shall have sixty (60) days within which to provide the necessary
information and the period for making the claim determination on review shall be
tolled from the date on which the notification of the extension is sent to the
claimant until the date on which the claimant responds to the request for
additional information or, if earlier, the expiration of sixty (60) days.    
(c)   The Plan Administrator’s review of a denied claim shall take into account
all comments, documents, records, and other information submitted by the

-27-



--------------------------------------------------------------------------------



 



      claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.

     9.4.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall set forth in a manner
calculated to be understood by the claimant:

  (a)   the specific reasons for the denial;     (b)   references to the
specific provisions of the Plan Statement (or other applicable Plan document) on
which the adverse determination is based;     (c)   a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits;     (d)   a statement describing any
voluntary appeal procedures offered by the Plan and the claimant’s right to
obtain information about such procedures; and     (e)   a statement of the
claimant’s right to bring a civil action under ERISA section 502(a) following an
adverse determination on review.

9.5. Rules and Regulations.
     9.5.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the Plan Administrator. The Plan
Administrator may delegate all or some of its functions to another.
     9.5.2. Specific Rules.

  (a)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claim
procedures. The Plan Administrator may require that any claim for benefits and
any request for a review of a denied claim be filed on forms to be furnished by
the Plan Administrator upon request.     (b)   All decisions on claims and on
requests for a review of denied claims shall be made by the Plan Administrator
unless delegated, in which case references in this Section 9 to the Plan
Administrator shall be treated as references to the Plan Administrator’s
delegate. Such delegation may be implied or inferred. If the Plan Administrator
does delegate the decision, all references to the Plan Administrator in
Section 9 shall be treated as references to the Committee’s delegate.

-28-



--------------------------------------------------------------------------------



 



  (c)   Claimants may be represented by a lawyer or other representative at
their own expense, but the Plan Administrator reserves the right to require the
claimant to furnish written authorization and establish reasonable procedures
for determining whether an individual has been authorized to act on behalf of a
claimant. A claimant’s representative shall be entitled to copies of all notices
given to the claimant.     (d)   The decision of the Plan Administrator on a
claim and on a request for a review of a denied claim may be provided to the
claimant in electronic form instead of in writing at the discretion of the Plan
Administrator.     (e)   In connection with the review of a denied claim, the
claimant or the claimant’s representative shall be provided, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits.     (f)   The
time period within which a benefit determination will be made shall begin to run
at the time a claim or request for review is filed in accordance with the claims
procedures, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.     (g)   The claims and review
procedures shall be administered with appropriate safeguards so that benefit
claim determinations are made in accordance with governing plan documents and,
where appropriate, the plan provisions have been applied consistently with
respect to similarly situated claimants.     (h)   For the purpose of this
Section, a document, record, or other information shall be considered “relevant”
if such document, record, or other information: (i) was relied upon in making
the benefit determination; (ii) was submitted, considered, or generated in the
course of making the benefit determination, without regard to whether such
document, record, or other information was relied upon in making the benefit
determination; (iii) demonstrates compliance with the administration processes
and safeguards designed to ensure that the benefit claim determination was made
in accordance with governing plan documents and that, where appropriate, the
Plan provisions have been applied consistently with respect to similarly
situated claimants; and (iv) constitutes a statement of policy or guidance with
respect to the Plan concerning the denied treatment option or benefit for the
claimant’s diagnosis, without regard to whether such advice or statement was
relied upon in making the benefit determination.

-29-



--------------------------------------------------------------------------------



 



  (i)   The Plan Administrator may, in its discretion, rely on any applicable
statute of limitation or deadline as a basis for denial of any claim.     (j)  
The burden of proof in demonstrating any fact essential to the approval of any
claim for benefits, including eligibility for any claimed benefit and the extent
to which a claimed benefit is covered or payable in accordance with the Plan,
shall at all times be the responsibility of the claimant.

     9.5.3. Limitations and Exhaustion.

  (a)   No claim shall be considered under these administrative procedures
unless it is received by the Plan Administrator within two (2) years after the
Participant knew (or reasonably should have known) of the general nature of the
dispute giving rise to the claim. Every untimely claim shall be denied by the
Plan Administrator without regard to the merits of the claim.     (b)   No suit
may be brought by or on behalf of any Participant or Beneficiary on any matter
pertaining to this Plan unless the action is commenced in the proper forum
before the earlier of:

  (i)   three (3) years after the Participant knew (or reasonably should have
known) of the general nature of the dispute giving rise to the action, or    
(ii)   sixty (60) days after the Participant has exhausted these administrative
procedures.

  (c)   These administrative procedures are the exclusive means for resolving
any dispute arising under this Plan insofar as the dispute pertains to any
matter that arose more than one hundred twenty (120) days before a Change of
Control. As to such matters:

  (i)   no Participant or Beneficiary shall be permitted to litigate any such
matter unless a timely claim has been filed under these administrative
procedures and these administrative procedures have been exhausted; and     (ii)
  determinations by the Plan Administrator (including determinations as to
whether the claim was timely filed) shall be afforded the maximum deference
permitted by law.

  (d)   These administrative procedures are not exclusive insofar as they
pertain to any matter that arose after the Change of Control or within the one
hundred twenty (120) days before the Change of Control. As to such matters:

-30-



--------------------------------------------------------------------------------



 



  (i)   a Participant shall not be required to exhaust these administrative
remedies;     (ii)   if there is litigation regarding the benefits payable to or
with respect to a Participant, notwithstanding Section 9.1, determinations by
the Plan Administrator (including determinations regarding when any matter
arose) shall not be afforded any deference and the matter shall be heard de
novo; and     (iii)   if a Participant successfully litigates, in whole or in
part, any claim for benefits under this Plan, the court shall award reasonable
attorney’s fees and costs of the action to the Participant.

  (e)   For the purpose of applying the deadlines to file a claim or a legal
action, knowledge of all facts that a Participant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
the Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.    
(f)   All litigation in any way related to the Plan (including but not limited
to any and all claims brought under ERISA, such as claims for benefits and
claims for breach of fiduciary duty) must be filed in the United States District
Court for the District of Minnesota.

-31-



--------------------------------------------------------------------------------



 



SECTION 10
PLAN ADMINISTRATION
10.1. The Principal Sponsor.
     10.1.1. Officers. Except as hereinafter provided, functions generally
assigned to the Principal Sponsor and functions generally assigned to the Plan
Administrator shall be discharged by its principal human resources officer of
the Principal Sponsor unless delegated and allocated as provided herein.
     10.1.2. Chief Executive Officer. Except as hereinafter provided, the Chief
Executive Officer of the Principal Sponsor may delegate or redelegate and
allocate and reallocate to one or more persons or to a committee of persons
jointly or severally, and whether or not such persons are directors, officers or
directors, such functions assigned to the Principal Sponsor or the Plan
Administrator generally hereunder as the Chief Executive Officer may from time
to time deem advisable.
10.2. Conflict of Interest. If any individual to whom authority has been
delegated or redelegated hereunder shall also be a Participant in this Plan,
such Participant shall have no authority with respect to any matter specially
affecting such Participant’s individual interest hereunder or the interest of a
person superior to him or her in the organization (as distinguished from the
interests of all Participants and Beneficiaries or a broad class of Participants
and Beneficiaries), all such authority being reserved exclusively to other
individuals as the case may be, to the exclusion of such Participant, and such
Participant shall act only in such Participant’s individual capacity in
connection with any such matter.
10.3. Service of Process. In the absence of any designation to the contrary by
the Plan Administrator, the corporate Secretary of the Principal Sponsor is
designated as the appropriate and exclusive agent for the receipt of service of
process directed to this Plan in any legal proceeding, including arbitration,
involving this Plan.

-32-



--------------------------------------------------------------------------------



 



SECTION 11
CONSTRUCTION
11.1. ERISA Status. This Plan is adopted with the understanding that it is an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees as
provided in section 201(2), section 301(3) and section 401(a)(1) of ERISA. Each
provision shall be interpreted and administered accordingly.
11.2. IRC Status.

  (a)   Income Tax. This Plan is intended to be a nonqualified deferred
compensation arrangement. The rules of section 401(a) et. seq. of the Code shall
not apply to this Plan.     (b)   FICA Taxation. The rules of section 3121(v)
and section 3306(r)(2) of the Code shall apply to this Plan.     (c)   409A. The
rules of section 409A of the Code shall apply to this Plan to the extent
applicable.

  (i)   Three Plan Types. It is expressly intended that for purposes of section
409A of the Code this Plan be considered two account balance plans and one
nonaccount balance plan. One consists of amounts deferred at the election of the
service provider (i.e., the voluntary deferrals to the Deferral Account). The
second consists of amounts deferred other than at the election of the service
provider (i.e., the Employer credits to the Deferral Account). The third
consists of amounts all amounts credited to and payable from the DB Restoration
Account.     (ii)   Grandfathering. The Principal Sponsor has affirmatively
determined that all amounts deferred under WealthOp and WealthOp II that were
earned and vested before January 1, 2005, shall not be subject to section 409A
of the Code (i.e., will be “grandfathered” under the law as it existed before
section 409A of the Code) and this Plan Statement shall be construed and
administered accordingly.

  (d)   No Guaranty. This Plan Statement shall be construed and administered on
a basis consistent with the foregoing. However, neither the Principal Sponsor,
Employer or Affiliate nor any of their officers, directors, agents or affiliates
shall be obligated, directly or indirectly, to any Participant or any other
person for any taxes, penalties, interest or like amounts that may

-33-



--------------------------------------------------------------------------------



 



      be imposed on the Participant or other person on account of any amounts
under this Plan or on account of any failure to comply with any section of the
Code.

11.3. Effect on Other Plans. This Plan shall not alter, enlarge or diminish any
person’s employment rights or obligations or rights or obligations under any
other qualified or nonqualified plan without regard to whether it is subject to
section 409A of the Code. It is specifically contemplated that such other plans
will, from time to time, be amended and terminated. Nothing in this Plan
Statement shall be interpreted or relied upon as a basis to amend, modify,
accelerate or defer, or otherwise change any credits to or payments that may be
due from any other deferred compensation plan subject to section 409A of the
Code.
11.4. Disqualification. Notwithstanding any other provision of the Plan
Statement or any election or designation made under this Plan, any individual
who feloniously and intentionally kills a Participant or Beneficiary shall be
deemed for all purposes of this Plan and all elections and designations made
under this Plan to have died before such Participant or Beneficiary. A final
judgment of conviction of felonious and intentional killing is conclusive for
this purpose. In the absence of a conviction of felonious and intentional
killing, the Plan Administrator shall determine whether the killing was
felonious and intentional for this purpose.
11.5. Rules of Document Construction.

  (a)   Birthdays and Age. An individual shall be considered to have attained a
given age on such individual’s birthday for that age (and not on the day
before). The anniversary of any event (e.g., a birthday) occurring on
February 29 in a leap year shall be considered to have occurred on February 28
in each year that is not a leap year.     (b)   Plurals and Gender. Whenever
appropriate, words used herein in the singular may be read in the plural, or
words used herein in the plural may be read in the singular; the masculine may
include the feminine; and the words “hereof,” “herein” or “hereunder” or other
similar compounds of the word “here” shall mean and refer to the entire Plan
Statement and not to any particular paragraph or Section of the Plan Statement
unless the context clearly indicates to the contrary.     (c)   Titles. The
titles given to the various Sections of the Plan Statement are inserted for
convenience of reference only and are not part of the Plan Statement, and they
shall not be considered in determining the purpose, meaning or intent of any
provision hereof.     (d)   Nonduplication. Notwithstanding any thing apparently
to the contrary contained in the Plan Statement, the Plan Statement shall be
construed and administered to preclude the payment of the same benefits under
more

-34-



--------------------------------------------------------------------------------



 



      than one provision of this Plan and to preclude the duplication of
benefits provided under this Plan and any other qualified or nonqualified plan
maintained in whole or in part by the Principal Sponsor.

11.6. References to Laws. Any reference in the Plan Statement to a statute or
regulation shall be considered also to mean and refer to any subsequent
amendment or replacement of that statute or regulation unless, under the
circumstances, it would be inappropriate to do so. The terms “spouse,”
“nonspouse,” “married,” “surviving spouse,” and other similar terms shall be
construed, interpreted and applied on a basis consistent with the federal
statute known as the Defense of Marriage Act.
11.7. Receipt of Documents. If a form or document must be filed with or received
by the Plan Administrator or other person (the “appropriate entity”), it must be
actually received by the appropriate entity to be effective. The determination
of whether or when a form or document has been received by the appropriate
entity shall be made by the Plan Administrator on the basis of what documents
are acknowledged by the appropriate entity to be in its actual possession
without regard to a “mailbox rule” or similar rule of evidence. The absence of a
document in the appropriate entity’s records and files shall be conclusive and
binding proof that the document was not received by the appropriate entity.
11.8. Effect on Employment Status. Neither the terms of the Plan Statement nor
the benefits under this Plan nor the continuance thereof shall be a term of the
employment of any employee. The Employers shall not be obliged to continue this
Plan. The terms of this Plan shall not give any employee the right to be
retained in the employment of any Employer. This Plan is not and shall not be
deemed to constitute a contract of employment between any Employer and any
employee or other person, nor shall anything herein contained be deemed to give
any employee or other person any right to be retained in any Employer’s employ
or in any way limit or restrict any Employer’s right or power to discharge any
employee or other person at any time and to treat him without regard to the
effect which such treatment might have upon him as a Participant in this Plan.
11.9. Choice of Law. Except to the extent that federal law preempts state law,
this Plan Statement be construed and enforced in accordance with the laws of the
State of Minnesota (without regard to conflict of laws principles).
11.10. ERISA Administrator. The Principal Sponsor shall be the plan
administrator of this Plan for the purposes of ERISA.
11.11. Delegation. No person shall be liable for an act or omission of another
person with regard to a responsibility that has been allocated to or delegated
to such other person pursuant to the terms of the Plan Statement or pursuant to
procedures set forth in the Plan Statement. Whenever any authority, function or
responsibility is delegated from one person to another, the discretion possessed
by the person making the delegation shall be fully assigned to the person
receiving the delegation unless a contrary intention is clearly expressed in the
delegation.

-35-



--------------------------------------------------------------------------------



 



11.12. Tax Withholding. The Employers (or any other person legally obligated to
do so) shall withhold the amount of any federal, state or local income tax,
payroll tax or other tax required to be withheld under applicable law with
respect to any amount payable under this Plan. All benefits otherwise due
hereunder shall be reduced by the amount to be withheld.
11.13. Expenses. All expenses of administering the benefits due under this Plan
shall be borne by the Employers. The Accounts of Participants shall not be
charged for those expenses.
11.14. Service of Process. In the absence of any designation to the contrary by
the Plan Administrator, the Secretary of the Principal Sponsor is designated as
the appropriate and exclusive agent for the receipt of service of process
directed to this Plan in any legal proceeding, including arbitration, involving
this Plan.
11.15. Spendthrift Provision. No Participant or Beneficiary shall have any
interest in any Account which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Employers. The Plan
Administrator shall not recognize any such effort to convey any interest under
this Plan. No benefit payable under this Plan shall be subject to attachment,
garnishment, execution following judgment or other legal process before actual
payment to such person.
The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised by the Participant so as thereby to
anticipate, pledge, mortgage or encumber such Participant’s Account or any part
thereof, and any attempt of a Participant so to exercise said power in violation
of this provision shall be of no force and effect and shall be disregarded by
the Employers.
This Section shall not prevent the Plan Administrator from exercising, in its
discretion, any of the applicable powers and options granted to it upon the
occurrence of an Separation From Service, as such powers may be conferred upon
it by any applicable provision hereof.
11.16. Certifications. Information to be supplied or written notices to be made
or consents to be given by the Plan Administrator pursuant to any provision of
this Plan may be signed in the name of the Plan Administrator by any officer who
has been authorized to make such certification or to give such notices or
consents.
11.17. Errors in Computations. Participants shall be obligated to furnish such
information (including but not limited to current mailing addresses, social
security numbers, marital status, dates of birth and the like) as the Plan
Administrator may from time to time require for the effective and efficient
administration of this Plan. The Plan Administrator shall not be liable or
responsible for any error in the computation of any benefit payable to or with
respect to any Participant resulting from any misstatement of fact made by the
Participant or by or on behalf of any survivor to whom such benefit shall be
payable, directly or indirectly, to the Plan

-36-



--------------------------------------------------------------------------------



 



Administrator, and used by the Plan Administrator in determining the benefit.
The Plan Administrator shall not be obligated or required to increase the
benefit payable to or with respect to such Participant which, on discovery of
the misstatement, is found to be understated as a result of such misstatement of
the Participant. However, the benefit of any Participant which is overstated by
reason of any such misstatement or any other reason shall be reduced to the
amount appropriate in view of the truth and the Plan Administrator may recover
any prior overpayment and pursue all other remedies that may be available.

                                                          , 2008   SUPERVALU
INC.  
 
               
 
  By                          
 
               
 
      Its        
 
               

-37-